BARKETT, Justice.
We have for review Kerklin v. State, 548 So.2d 689 (Fla. 2d DCA 1989), which is in express and direct conflict with the Fifth *514District Court’s decision of Franklin v. State, 526 So.2d 159 (Fla. 5th DCA 1988), approved in part, 545 So.2d 851 (Fla.1989), disapproved in part, State v. Watts, 558 So.2d 994 (Fla.1990). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
The issue presented here was resolved adversely to the state in Watts. For the reasons stated in Watts, we approve the decision of the district court.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, EHRLICH, GRIMES and KOGAN, JJ., concur.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT.